Case 9:19-cr-80030-WPD Document 464 Entered on FLSD Docket 09/03/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-80030-CR-Dimitrouleas

     UNITED STATES OF AMERICA

     vs.

     PHILLIP BRAUN,
     AARON SINGERMAN,
     ANTHONY VENTRELLA,
     JAMES BOCCUZZI,
     BLACKSTONE LABS, LLC, and
     VENTECH LABS, LLC,

                 Defendants.
     ______________________________________/

                       NOTICE OF INTENT TO UTILIZE CONTENTS
                         OF MR. WINSAUER’S PHONE AT TRIAL

            The United States, by and through undersigned counsel, hereby informs the Court

     and defense of the following:

            In the Government’s Response to Defendant Winsauer’s Motion to Suppress

     Contents of Defendant’s Cell Phone, Docket No. 222, ECF No. 275 (“Government’s

     Response”), the government responded to a motion to suppress the contents of Mr.

     Winsauer’s phone on 4th Amendment grounds. In that motion, the government stated that

     “the government has determined that it will not present evidence seized from defendant

     Winsauer’s phone in its case-in-chief against defendant Winsauer at trial” (emphasis

     added). Government’s Response at 2. The Court subsequently denied Mr. Winsauer’s

     motion as moot. Order, ECF No. 289.

            Yesterday, September 2, 2021, Mr. Winsauer entered a guilty plea and resolved his

     matter short of trial. Even setting aside the cooperation aspects of Mr. Winsauer’s plea
Case 9:19-cr-80030-WPD Document 464 Entered on FLSD Docket 09/03/2021 Page 2 of 2




     agreement, the remaining defendants lack standing under the Fourth Amendment to seek

     the suppression of the contents of Mr. Winsauer’s phone at their trial. Defendants “may

     only claim the benefits of the exclusionary rule if their own Fourth Amendment rights have

     in fact been violated.” United States v. Salvucci, 448 U.S. 83, 85 (1980) (emphasis added).

            Given these developments, the government does intend to introduce relevant

     evidence from Mr. Winsauer’s phone at the trial of the remaining defendants in this matter.

     The seized contents of his phone were provided in discovery to all defendants in May 2019,

     well before the filing of Mr. Winsauer’s motion to suppress.

            WHEREFORE, the Government respectfully requests that the Court and

     defendants take notice of the above.

                                                  Respectfully submitted,

                                                  Juan Antonio Gonzalez
                                                  ACTING UNITED STATES ATTORNEY

                                                  GUSTAV W. EYLER
                                                  DIRECTOR
                                                  U.S. DEPARTMENT OF JUSTICE
                                                  CONSUMER PROTECTION BRANCH

                                                         /s/ Stephen J. Gripkey
                                            By:   STEPHEN J. GRIPKEY
                                                  Court ID A5502620
                                                  U.S. Department of Justice
                                                  Consumer Protection Branch
                                                  450 Fifth Street, NW Suite 6400-South
                                                  Washington, DC 20001
                                                  Stephen.Gripkey@usdoj.gov
                                                  (202) 307-0048
